 

AO 442 (ev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
v. )
) Case No.
Andrew Hatley ,
)
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Andrew Hatley ;
who is accused of an offense or violation based on the following document filed with the court:

Indictment 1 Superseding Indictment [ Information (1 Superseding Information vf Complaint
© Probation Violation Petition (J Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752(a)(1}, Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
18 U.S.C. 1752(a)(2}, Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in

Disorderly Conduct on Capitol Grounds;
40 U.S.C. 5104(e)(2)(D), Engaging in Disorderly or Disruptive Conduct on the Capitol Buildings or Grounds
40 U.S.C, 5104(e)(2)(G), Parading, Demonstrating, or Picketing in the Capital Buildings

Robin M. Meriweather
Lj ae ~ Mfeson— 2021.01.15 21:18:53

 

 

 

Date: 01/15/2021 et 4
Issuing officer's signature
City and state: _Washington. D.C. ____Robin M. Meriweather, U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on (date) | [16] wu , and the person was arrested on (date) flap zert

 

at (city and state) El oy , Arizone.
tT
- -f

Date: 1 / [4 / 2rU Cee a

Arresting officer's signature

Thomas fall: as Speoal Aggie
Printed narke and title

 

 

 

 

 

 
